 1

 2
                         UNITED STATES DISTRICT COURT
 3
                        NORTHERN DISTRICT OF CALIFORNIA
 4

 5
     MIGUEL A. CASTRO,                       )   Case No. 3:18-cv-03146-SK
                                             )
 6
                  Plaintiff,                 )   [PROPOSED] ORDER OF REMAND
 7         vs.                               )   PURSUANT TO SENTENCE FOUR
                                             )   OF 42 U.S.C. § 405(g) AND FOR
 8
     NANCY A. BERRYHILL,                     )   ENTRY OF JUDGMENT
 9   Acting Commissioner of Social           )
10
     Security,                               )
                                             )
11                Defendant.                 )
12                                           )
13
           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
14
     Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
15

16
     Remand”), and for cause shown, IT IS HEREBY ORDERED that the above-

17
     captioned action be remanded to the Commissioner of Social Security for further
18   proceedings consistent with the terms of the Stipulation to Remand.
19

20
     Dated: December 17, 2018              ___________________________________
21
                                           HON. SALLIE KIM
22                                         United States Magistrate Judge
23

24

25

26

27

28




                                             1
